Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Patricia Crepeau appeals the district court’s order granting Defendant’s summary judgment motion on her religious discrimination and sexual harassment claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), and her claim challenging the Merit Systems Protection Board’s decision upholding her fifteen-day employment suspension. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Crepeau v. Chao, No. 1:06-ev-01308-CMH-TCB (E.D. Va. filed Nov. 13, 2007; entered Nov. 14, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.